PD-1427-13
                                                                              COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
February 6, 2015                                                             Transmitted 2/3/2015 6:36:59 PM
                                                                               Accepted 2/6/2015 8:56:57 AM
                                        No. PD-1427-13                                          ABEL ACOSTA
                                                                                                        CLERK

                     IN THE TEXAS COURT OF CRIMINAL APPEALS

                                    VANESSA CAMERON,
                                              Petitioner

                                               v.

                                      STATE OF TEXAS,
                                              Respondent.

                        SECOND MOTION FOR LEAVE TO FILE
                       ADDITIONAL BRIEFING ON REHEARING
                             (WITH BRIEF ATTACHED)


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

        COMES NOW VANESSA CAMERON, Petitioner in the above styled and numbered

cause, and by and through undersigned counsel, respectfully requests leave for filing Additional

Briefing on Rehearing and in response to Respondent’s Motion for Rehearing pursuant to Rule

70.4 of the Texas Rules of Appellate Procedure.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays this Court to grant oral

argument and to grant leave for the preparation and submission of additional briefing.


                                             Respectfully submitted


                                             Gerald H. Goldstein
                                             State Bar No. 08101000
                                             Donald H. Flanary, III
                                             State Bar No. 24045877
                                             Goldstein, Goldstein, & Hilley
                                             29th Floor Tower Life Building
                                             San Antonio, Texas 78205
                                             210-226-1463, 210-226-8367 facsimile

                                             John T. Hunter
                                             State Bar No. 24077532
                                            310 S. St. Mary’s St.
                                            Suite 1840 – Tower Life Bldg.
                                            San Antonio, Texas 78205
                                            210-399-8669
                                            210-568-4927 facsimile


                                            By:/s/Gerald H. Goldstein
                                               GERALD H. GOLDSTEIN
                                               Attorney for Vanessa Cameron




                               CERTIFICATE OF SERVICE

       This is to certify that on February 3, 2015, a true and correct copy of the above and

foregoing document was served on Jay Brandon, Assistant District Attorney at the Bexar County

District Attorney’s Office, by electronic mail to jay.brandon@bexar.org

                                            /s/ Gerald H. Goldstein
                                            Gerald H. Goldstein